         Case 3:20-cv-00285-SDD-SDJ       Document 85     02/03/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

BUCKENBERGER
                                                                    CIVIL ACTION
VERSUS
                                                                    20-285-SDD-SDJ
LOUISIANA STATE PENITENTIARY

                                        RULING

        The Court has carefully considered the Motion for Summary Judgment1, the

record, the law applicable to this action, and the Report and Recommendations2 of United

States Magistrate Judge Scott D. Johnson, dated January 8, 2021, to which no objection

was filed.

        The Court hereby approves the Report and Recommendations of the Magistrate

Judge and adopts it as the Court’s opinion herein.

        ACCORDINGLY, the Motion3 is hereby GRANTED and the Plaintiff’s claims are

hereby dismissed, without prejudice, for failure to exhaust administrative remedies.

        IT IS FURTHER ORDERED that the Court declines to exercise supplemental

jurisdiction in connection with any potential state law claims and this action is hereby

dismissed, and all other pending motions are denied as moot.

        Signed in Baton Rouge, Louisiana on February 3, 2021.




                                     S
                                    CHIEF JUDGE SHELLY D. DICK
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA

1
  Rec. Doc. 69.
2
  Rec. Doc. 80.
3
  Rec. Doc. 69.
